                                                                               *18-000198233*
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 1 of 17
                                                                                             *18-000198233*



                                                                                                              Composite A
                                                              CASE #:          2018-025920 CA 01
1111 ROOFTOP, LLC DBA JUVIA
                                                              COURT:           ELEVENTH JUDICAL CIRCUIT COURT
                                                              COUNTY:          MIAMI-DADE
PLAINTIFF(S)                                                  DFS-SOP #:       18-000198233

VS.

GREENWICH INSURANCE COMPANY                                By Barbara A. Brown at 8:57 am, Aug 21, 2018

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, DISCOVERY, NOTICE OF COMPLIANCE




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Monday,
August 20, 2018 and a copy was forwarded by ELECTRONIC DELIVERY on Tuesday, August 21, 2018
to the designated agent for the named entity as shown below.


         GREENWICH INSURANCE COMPANY
         TONI ANN PERKINS
         70 SEAVIEW AVE
         STAMFORD, CT 06902




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent fillings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer
cc to:


DONNA LOHR CHRIST
OFFICE MANAGER
MCLUSKEY, MCDONALD & HUGHES, P.A.
8821 S.W. 69TH COURT
THE BARRISTER BUILDING                                                                               CF1

MIAMI, FL 33156

                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                                 Filing# 75840738
                                       Case         E-Filed 08/01/2018
                                            1:19-cv-22432-KMW          03:39:43
                                                                 Document       PM on FLSD Docket 06/12/2019 Page 2 of 17
                                                                           1-2 Entered



                                                                                                                                 IN THE CIRCUIT COURT OF THE 11 TH
                                                                                                                                 JUDICIAL CIRCUIT IN AND FOR
                                                                                                                                 MIAMI-DADE COUNTY, FLORIDA

                                                                                                                                 CIRCUIT CIVIL DIVISION

                                                                                                                                 CASE NO.: 2018-025920 CA 01

                                                                               1111 ROOFTOP, LLC OBA JUVIA,

                                                                                      Plaintiff,

                                                                               V.
on 20 August, 2018 and served on defendant or named party on 21 August, 2018




                                                                               GREENWICH INSURANCE COMPANY,

                                                                                     Defendant.
                                                                               ----------------
               RECEIVED AS STATUTORY REGISTERED AGENT

                by the Florida Department of Financial Services




                                                                                                                CIVIL ACTION SUMMONS


                                                                               THE STATE OF FLORIDA:

                                                                               To Each Sheriff of Said State:

                                                                                     YOU ARE HEREBY COMMANDED to serve this summons and a copy of the

                                                                               Complaint, Notice of Service of Interrogatories, Request for Production and Notice of

                                                                               Compliance on Defendant:

                                                                                     Please serve:         GREENWICH INSURANCE COMPANY

                                                                                      By Serving:         Florida Chief Financial Officer
                                                                                                          200 East Gaines Street
                                                                                                          Tallahassee, FL 32399-4201

                                                                               Pursuant to Florida Statute§ 48.151 (1 ).




                                                                                                                           -1-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 3 of 17
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 4 of 17



                                                                     IN THE CIRCUIT COURT OF THE 11TH
                                                                     JUDICIAL CIRCUIT IN AND FOR
                                                                     MIAMI-DADE COUNTY, FLORIDA

                                                                     CIRCUIT CIVIL DIVISION

                                                                     CASE NO.: 2018-025920 CA 01

   1111 ROOFTOP, LLC DBA JUVIA,

          Plaintiff,

   v.

   GREENWICH INSURANCE COMPANY,

        Defendant.
   ______________________________________/

                         COMPLAINT AND REQUEST FOR JURY TRIAL

          Plaintiff, 111 ROOFTOP, LLC DBA JUVIA (“Juvia”), by and through undersigned

   counsel, hereby files this Complaint against Defendant, GREENWICH INSURANCE

   COMPANY (“Greenwich”), and alleges as follows:

          1.      This is an action for damages in excess of Fifteen Thousand ($15,000.00)

   Dollars, exclusive of interest, attorneys’ fees and costs.

          2.      At all times material hereto, Plaintiff Juvia was an entity in Miami-Dade

   County, Florida, and is otherwise sui juris.

          3.      At all times material hereto, Defendant Greenwich was a corporation

   licensed to and conducting business in the state of Florida, including Miami-Dade County.

          4.      Venue is proper in Miami-Dade County, Florida.




                                                             -1-

                                           McLUSKEY, McDONALD & HUGHES, P.A.
                           THE BARRISTER BUILDING • 8821 S.W. 69TH COURT • MIAMI, FLORIDA 33156
                       TELEPHONE (305) 670-2020 • FACSIMILE (305) 662-6164 • EMAIL inquiry@mmlawmiami.com
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 5 of 17



                                                                                  Complaint and Request for Jury Trial

                                        FACTUAL BACKGROUND

          5.     The parties entered into an insurance contract, bearing Policy Number

   PHK-0950613-00, Claim Number 005621-000585-RB-01 that was in full force and effect

   at the time of the subject date of loss. Greenwich is in possession of a full and complete

   copy of the subject policy.

          6.     At all times material hereto, the above-referenced policy of insurance

   provided coverage for property damage for the property owned/operated by Plaintiff Juvia

   and listed in the Property Coverage Schedule, including endorsements thereto, to wit:

   1111 Lincoln Road, Miami Beach, Florida 33139.

          7.     On or about September 29, 2016, Plaintiff Juvia sustained damage to its

   property listed in the Property Coverage Schedule, including endorsements thereto, as a

   result of a water leak from a pipe. The property consists of a business/restaurant.

   Plaintiff Juvia promptly provided notice of the loss to Defendant Greenwich.

          8.     Plaintiff Juvia hired a professional to assist with evaluating the scope of

   damages and cost of repairs.              In addition Defendant Greenwich sent inspectors to

   examine the loss at Plaintiff’s property and after seeing the loss and damage, declined to

   pay the full value of the claim.

          9.     Defendant Greenwich has repeatedly failed and refused to fully

   compensate Plaintiff Juvia for its damages that are covered under the contract of

   insurance.




                                                           -2-

                                         McLUSKEY, McDONALD & HUGHES, P.A.
                         THE BARRISTER BUILDING • 8821 S.W. 69TH COURT • MIAMI, FLORIDA 33156
                     TELEPHONE (305) 670-2020 • FACSIMILE (305) 662-6164 • EMAIL inquiry@mmlawmiami.com
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 6 of 17



                                                                               Complaint and Request for Jury Trial

          10.      The damage to Plaintiff’s property was caused by water and is covered

   under the terms and conditions of the insurance policy issued to it by Defendant

   Greenwich.

          11.      Defendant Greenwich has failed and/or refused to pay the full value of the

   covered claim.

          12.      All conditions precedent to bringing this action and to recover under the

   aforementioned policy have been performed by Plaintiff Juvia or have otherwise been

   waived by Defendant Greenwich.

          13.      As a further direct and proximate cause of Defendant’s conduct, Plaintiff

   Juvia has been obligated to retain the undersigned counsel to bring this action and has

   agreed to pay the undersigned counsel a reasonable fee for services rendered.

   Pursuant to Florida Statute § 627.428 and others, Plaintiff Juvia is entitled to recover said

   attorneys’ fees and costs from Defendant Greenwich.

                                  COUNT I - BREACH OF CONTRACT

          Plaintiff Juvia restates, realleges and adopts the allegations set forth in paragraphs

   1 through 13 above as if fully restated herein and further alleges as follows:

          14.      Despite the clear obligation to pay Plaintiff Juvia for the entirety of its losses

   due to the water and resulting damage to its property, Defendant Greenwich has failed to

   pay Plaintiff Juvia for its losses covered under the policy of insurance herein, and/or

   refuses to make said payments, and thus Defendant Greenwich is in breach of the policy

   of insurance.




                                                             -3-

                                           McLUSKEY, McDONALD & HUGHES, P.A.
                           THE BARRISTER BUILDING • 8821 S.W. 69TH COURT • MIAMI, FLORIDA 33156
                       TELEPHONE (305) 670-2020 • FACSIMILE (305) 662-6164 • EMAIL inquiry@mmlawmiami.com
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 7 of 17



                                                                               Complaint and Request for Jury Trial

            15.    As a further direct and proximate cause of Defendant’s conduct, Plaintiff

   Juvia has been obligated to retain the undersigned counsel to bring this action and has

   agreed to pay the undersigned counsel a reasonable fee for services. Pursuant to

   Florida Statute § 627.428 and others, Plaintiff Juvia is entitled to recover said attorneys’

   fees and costs from Defendant Greenwich.

            WHEREFORE, Plaintiff Juvia demands judgment for damages, including but not

   limited to property damages, attorneys’ fees, costs and prejudgment interest against

   Defendant Greenwich.

                                        REQUEST FOR JURY TRIAL

            Plaintiff Juvia hereby requests a trial by jury of all issues so triable as a matter of

   right.

            Respectfully submitted on July 31, 2018.

                                                          /s/ John W. McLuskey
                                                          John W. McLuskey, Esquire
                                                          eservice@mmlawmiami.com
                                                          jmcl@mmlawmiami.com
                                                          asantamaria@mmlawmiami.com
                                                          Florida Bar No. 0181099
                                                          McLUSKEY, McDONALD & HUGHES, P.A.
                                                          Attorneys for Plaintiff
                                                          The Barrister Building
                                                          8821 S.W. 69th Court
                                                          Miami, FL 33156
                                                          305-670-2020 Telephone
                                                          305-662-6164 Fax




                                                             -4-

                                           McLUSKEY, McDONALD & HUGHES, P.A.
                           THE BARRISTER BUILDING • 8821 S.W. 69TH COURT • MIAMI, FLORIDA 33156
                       TELEPHONE (305) 670-2020 • FACSIMILE (305) 662-6164 • EMAIL inquiry@mmlawmiami.com
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 8 of 17




                                                   IN THE CIRCUIT COURT OF THE 11TH
                                                   JUDICIAL CIRCUIT IN AND FOR
                                                   MIAMI-DADE COUNTY, FLORIDA

                                                   CIRCUIT CIVIL DIVISION

                                                   CASE NO.: 2018-025920 CA 01

   1111 ROOFTOP, LLC DBA JUVIA,

           Plaintiff,

   v.

   GREENWICH INSURANCE COMPANY,

        Defendant.
   ______________________________________/

        PLAINTIFFS’ NOTICE OF FIRST SET OF INTERROGATORIES TO DEFENDANT

          Plaintiffs, 1111 ROOFTOP, LLC DBA JUVIA, propounds the attached
   Interrogatories to Defendant, GREENWICH INSURANCE COMPANY, to be answered
   on or before the 45th day after service of the Summons and Complaint, in accordance with
   the Florida Rules of Civil Procedure. An executed copy of this certificate is being filed
   with the Court as provided by the Florida Rules of Civil Procedure.

         WE HEREBY CERTIFY that a true and correct copy of the foregoing was served
   along with the Complaint and Summons.

                                          /s/ John W. McLuskey
                                          John W. McLuskey, Esquire
                                          eservice@mmlawmiami.com
                                          jmcl@mmlawmiami.com
                                          asantamaria@mmlawmiami.com
                                          Florida Bar No. 0181099
                                          McLUSKEY, McDONALD & HUGHES, P.A.
                                          Attorneys for Plaintiffs
                                          The Barrister Building
                                          8821 S.W. 69th Court
                                          Miami, FL 33156
                                          (305) 670-2020 Telephone
                                          (305) 662-6164 Fax



                                             -1-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 9 of 17




                   FIRST SET OF INTERROGATORIES TO DEFENDANT

          1.     What is the name and address of the person answering these
   interrogatories, and, if applicable, the person’s position or relationship with the party to
   whom the Interrogatories are directed?




          2.      State the facts upon which you based the failure of Defendant to pay the
   entirety of Plaintiffs’ claim.




        3.       State the facts upon which you rely for each affirmative defense in your
   answer.




                                              -2-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 10 of 17




           4.    State the names, addresses and telephone numbers of all persons who are
    believed or known by you, your agents, or your attorneys to have any knowledge
    concerning any of the issues in this lawsuit; and specify the subject about which the
    witness has knowledge.




            5.      List the names, employers, residence and business addresses and
    telephone numbers, dates of birth and social security numbers of all persons who were
    interviewed, or from whom oral or written statements were taken, by you, your
    employees, agents, investigators or field adjusters in connection with the investigation of
    Plaintiffs’ claim.




           6.    Have you heard or do you know about any statement or remark made by or
    on behalf of any party to this lawsuit, other than yourself, concerning any issue in this
    lawsuit? If so, state the name and address of each person who made the statements,
    the name and address of each person who heard it, and the date, time, place and
    substance of each statement.




                                               -3-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 11 of 17




            7.     State the name and address of every person known to you, your agents, or
    your attorneys who has knowledge about, or possession, custody, or control of, any
    model, plat, map, drawing, motion picture, videotape, or photographs pertaining to any
    fact or issue involved in this controversy; and describe as to each, what item such person
    has, the name and address of the person who took or prepare it, and the date it was taken
    or prepared.




            8.     Do you intend to call any expert witness at the trial of this case? If so, state
    as to each such witness the name and business address of the witness, the witness’
    qualifications as an expert, the subject matter upon which the witness is expected to
    testify, the substance of the facts and opinions to which the witness is expected to testify,
    and a summary of the grounds of each opinion.




           9.     Identify any and all employees, adjusters and/or agents of Defendant who
    were involved in the handling, processing and/or decision not to fully pay Plaintiffs’ claim,
    and for each person so identified please describe their position with the company, their
    business address, the time frame they were involved in the processing of the claim, and
    the actions taken by such individual with respect to the claim.




                                                 -4-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 12 of 17




           10.      Please describe each document upon which you rely for your failure or
    refusal to fully adjust, investigate and/or issue payment for any part of the claim presented
    against the insurance policy at issue in this lawsuit and arising from the incident described
    in the Complaint for this matter with sufficient particularity to allow their description in a
    Request for Production.




           11.   Please describe all facts and circumstances giving rise to your position
    regarding the refusal to make full payment regarding the claim at issue in the Complaint.




           12.     Please identify all written policies, manuals or written communications
    setting forth company practices, procedures, or policies regarding the handling of claims
    regarding your insurance policies, such as the one at issue. Please identify all
    documents with sufficient particularity to enable the Plaintiffs to propound a Request for
    Production accordingly.




                                                -5-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 13 of 17




           13.   Please provide the name, address, experience, training and educational
    background of each person who investigated, evaluated, managed, reviewed or
    otherwise handled the subject claim, or rendered any written or oral report regarding the
    claim.




           14.   If the claim was reviewed by the regional and/or home office, identify each
    person in that office who reviewed the file, that person's supervisor, and all writings or
    other evidence of communication to and from that office regarding the handling of the
    claim.




            15.    Please provide a detailed explanation as to all premium payments made by
    Plaintiffs to Defendant (whether by cash, check, electronic transfer or otherwise) and
    premium refunds or credits issued by you to Plaintiffs for the insurance policy at issue,
    providing the date and the dollar amount.




                                              -6-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 14 of 17




          16.   Please provide the names and all known contact information regarding any
    person or entity that performed an inspection at the premises and the date if said
    inspection.




                                          _____________________________________




    STATE OF FLORIDA                      )
                                          )         SS:
    COUNTY OF                             )


           The foregoing instrument was acknowledged before me this              day of

    _________________, 2018, by _________________________________________,

    who is personally known to me or who has produced ____________________________

    as identification.




                                                    NOTARY PUBLIC




                                              -7-
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 15 of 17


                                                                        IN THE CIRCUIT COURT OF THE 11TH
                                                                        JUDICIAL CIRCUIT IN AND FOR
                                                                        MIAMI-DADE COUNTY, FLORIDA

                                                                        CIRCUIT CIVIL DIVISION

                                                                        CASE NO.: 2018-025920 CA 01

    1111 ROOFTOP, LLC DBA JUVIA,

            Plaintiff,

    v.

    GREENWICH INSURANCE COMPANY,

         Defendant.
    ______________________________________/

                         FIRST REQUEST FOR PRODUCTION TO DEFENDANT

            Plaintiffs, 1111 ROOFTOP, LLC DBA JUVIA, pursuant to Rule 1.350 of the Florida

    Rules of Civil Procedure, requests the Defendant, GREENWICH INSURANCE

    COMPANY, to produce and permit the inspection and copying of the following

    documents, writings, and other data, at the offices of the attorneys for the Plaintiffs:

            1.      A certified copy of the policy identified in the Complaint and issued to

    Plaintiffs.

            2.      A copy of all statements, in whatever form, taken from the Plaintiffs or their

    agents/representatives.

            3.      A copy of all statements, in whatever form, taken from third parties relating

    to the subject loss.

            4.      A copy of the complete claim files pertaining to the subject loss, including

    home office, regional and field adjuster files, pertaining to the Plaintiffs’ claim, excluding




                                                                -1-

                                              McLUSKEY, McDONALD & HUGHES, P.A.
                              THE BARRISTER BUILDING • 8821 S.W. 69TH COURT • MIAMI, FLORIDA 33156
                          TELEPHONE (305) 670-2020 • FACSIMILE (305) 662-6164 • EMAIL inquiry@mmlawmiami.com
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 16 of 17



                                                                       First Request for Production to Defendant

    privileged matters; please provide a Privilege Log for all matters as to which privilege is

    asserted.

           5.     All photographs or videotapes of the subject premises.

           6.     A copy of the underwriting file for the Policy identified in the Complaint and

    any predecessor policies.

           7.     All estimates relating to the cost to repair the damages of the Plaintiffs’

    residence.

           8.     Any documents in whatever form which Defendant plans to utilize at trial in

    this case.

           9.     Any document, photograph or videotape in the Defendant’s possession

    generated prior to the date of loss which depicts or references the condition of the subject

    property prior to the date of loss.

           10.    Application for the subject insurance policy.

                                        CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

    on the Defendant, along with the Summons and Complaint.

                                                       /s/ John W. McLuskey
                                                       John W. McLuskey, Esquire
                                                       eservice@mmlawmiami.com
                                                       jmcl@mmlawmiami.com
                                                       asantamaria@mmlawmiami.com
                                                       Florida Bar No. 0181099
                                                       McLUSKEY, McDONALD & HUGHES, P.A.
                                                       Attorneys for Plaintiffs
                                                       The Barrister Building
                                                       8821 S.W. 69th Court
                                                       Miami, FL 33156
                                                       305-670-2020 Tele/305-662-6164 Fax

                                                            -2-

                                          McLUSKEY, McDONALD & HUGHES, P.A.
                          THE BARRISTER BUILDING • 8821 S.W. 69TH COURT • MIAMI, FLORIDA 33156
                      TELEPHONE (305) 670-2020 • FACSIMILE (305) 662-6164 • EMAIL inquiry@mmlawmiami.com
Case 1:19-cv-22432-KMW Document 1-2 Entered on FLSD Docket 06/12/2019 Page 17 of 17
                                                               IN THE CIRCUIT COURT OF THE 11TH
                                                               JUDICIAL CIRCUIT IN AND FOR
                                                               MIAMI-DADE COUNTY, FLORIDA

                                                               CIRCUIT CIVIL DIVISION

                                                               CASE NO.: 2018-025920 CA 01

    1111 ROOFTOP, LLC DBA JUVIA,

          Plaintiff,

    v.

    GREENWICH INSURANCE COMPANY,

         Defendant.
    ______________________________________/

                       PLAINTIFFS’ NOTICE OF COMPLIANCE
           WITH RULE 2.516(b)(1) AND DESIGNATION OF EMAIL ADDRESSES

          Plaintiffs, 1111 ROOFTOP, LLC DBA JUVIA, by and through undersigned
    counsel, files this Notice of Compliance with Florida Rule of Judicial Administration
    2.516(b)(1) and Designation of Email Addresses (effective September 1, 2012), and
    designates the following email addresses:

          Primary:   McLuskey, McDonald & Hughes, P.A. eservice@mmlawmiami.com
          Secondary: John W. McLuskey, Esquire             jmcl@mmlawmiami.com
          Secondary: Alicia Santa Maria             asantamaria@mmlawmiami.com

                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been served
    on the Defendant, along with the Summons and Complaint.
                                         /s/ John W. McLuskey
                                         John W. McLuskey, Esquire
                                         eservice@mmlawmiami.com
                                         jmcl@mmlawmiami.com
                                         asantamaria@mmlawmiami.com
                                         Florida Bar No. 331171
                                         McLUSKEY, McDONALD & HUGHES, P.A.
                                         Attorneys for Plaintiffs
                                         The Barrister Building
                                         8821 S.W. 69th Court
                                         Miami, FL 33156
                                         (305) 670-2020 Telephone
                                         (305) 662-6164 Fax

                                                        -1-

                                    McLUSKEY, McDONALD & HUGHES, P.A.
                       THE BARRISTER BUILDING  8821 S.W. 69TH COURT  MIAMI, FLORIDA 33156
                       TELEPHONE (305) 670-2020  FACSIMILE (305) 662-6164  www.mmlawmiami.com
